ON PETITION FOR REHEARING.                  [En Banc. November 16, 1926.]
The petition for rehearing in this case calls attention to the fact that the opinion fails to state specifically that the question raised by petitioner, that the procedure violated the "Due Process" clause of the Federal Constitution, was passed upon.
In holding that no constitutional right of the petitioner was violated, we meant to hold that the procedure followed was not violative of the "Due Process" clause of the 14th Amendment to the constitution of the United States nor of Article III of the state constitution. *Page 393